 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8                         Plaintiff,
                                                     C19-1285 TSZ
 9         v.
                                                     MINUTE ORDER
10    WILLIAM A. TACKER, JR., et al.
11                         Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The Government’s unopposed motion, docket no. 30, for leave to file an
14
     amended pleading is GRANTED. The Government shall electronically file its Amended
     Complaint within seven (7) days of the date of this Minute Order.
15
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 18th day of December, 2019.

18
                                                    William M. McCool
19                                                  Clerk

20                                                  s/Karen Dews
                                                    Deputy Clerk
21

22

23

     MINUTE ORDER - 1
